Citation Nr: 1034723	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-01 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a body rash.

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for right foot trauma and total 
disability rating for hospitalization.

3.  Entitlement to service connection for bilateral tinea pedis 
and right foot fungus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for arthritis of the right 
foot.

6.  Entitlement to service connection for bursitis of the right 
hip. 

7.  Entitlement to service connection for a body rash.  

8.  Entitlement to service connection for right foot trauma and 
total disability rating for hospitalization.

9.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and July 2009 rating determinations 
of the Department of Veterans Affairs (VA) Regional Offices (ROs) 
located in Washington, DC, and Roanoke, Virginia, respectively.  
Thereafter, the Roanoke RO assumed jurisdiction of all issues.  

In the December 2005 rating determination, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  In a February 2008 rating determination, the RO 
increased the Veteran's disability evaluation from 30 to 50 
percent, effective the date of the original grant of service 
connection.  As a result, the Board has listed the issue as such 
on the title page of this decision.  

The other issues listed on the title page of this decision arose 
out of the July 2009 rating determination.

The issues of service connection for hypertension, bilateral 
tinea pedis and right foot fungus, arthritis of the right foot, 
bursitis of the right hip, and the newly reopened claims of 
service connection for a body rash and right foot trauma as well 
as the claim for a higher initial evaluation for PTSD are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In a December 1999 determination, the RO denied service 
connection for a body rash and foot trauma; the Veteran was 
notified of this decision in January 2000 and did not appeal; 
thus decision became final. 

2.  Evidence received since the December 1999 denial of service 
connection for a body rash raises a reasonable possibility of 
substantiating the claim.

3.  Evidence received since the denial of service connection for 
foot trauma in December 1999 raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1999 rating decision, denying the claims of 
service connection for a body rash and foot trauma, is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.1103 (2009).

2.  Evidence received since the December 1999 rating 
determination denying service connection for a body rash is new 
and material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2009).

3.  Evidence received since the December 1999 rating 
determination denying service connection for foot trauma is new 
and material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


New and Material Evidence

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received, the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions can be reopened with the submission of new and 
material evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence 
on an element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, will be presumed 
to have been incurred in service if they had become manifest to a 
degree of ten percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Body Rash

In December 1999, the RO denied service connection for a body 
rash.  In denying service connection, the RO noted that service 
medical records were negative for treatment of a body rash.  It 
further observed that no evidence had been received showing a 
current chronic disability involving a rash of the body.  In the 
absence of such, service connection was denied.  As noted above, 
the Veteran was notified of this decision in January 2000 and did 
not appeal.  Thus, the decision became final.

Evidence received subsequent to the December 1999 rating 
determination includes an April 1984 treatment record showing 
treatment for a skin rash.  In the 1984 treatment record, it was 
noted that the Veteran reported having had a recurrent skin rash 
since 1970.  He indicated that he had been in Vietnam in 1969-
1970.  The Veteran reported that the rash began on his trunk, 
shoulders, and back while in Vietnam.  He stated that it would 
come and go and that it was usually worse in the Summer and 
sometimes in the Winter.  The attacks lasted up to four weeks.  A 
diagnosis of chronic recurrent dermatitis was rendered at that 
time.  

In a September 2008 statement, the Veteran reported having 
rashes, including on his feet, upon his return from Vietnam.  In 
his March 2010 substantive appeal, the Veteran stated that he 
sought treatment for a body rash upon his return from Vietnam.  

At his August 2010 hearing, the Veteran testified that he 
developed a fungus on his feet and upper thighs as a result of 
the wet conditions he encountered in bunkers while in Vietnam.  
He stated that he initially sought treatment at the VA hospital 
in Washington, DC, upon his discharge from service.  The Board 
notes that while certain treatment records have been received 
from the VAMC in Washington, DC, none date back to the 1970's.  
The Board further observes that the record of treatment for the 
skin condition in 1984 was forwarded by the Veteran and was not 
sent as part of the records received from the Washington VAMC.  

One of the bases for the prior denial was that there was no 
evidence of a skin disorder.  Treatment records received 
subsequent to the December 1999 rating determination demonstrate 
that the Veteran currently has a skin disorder.  Moreover, the 
treatment records associated with the claims folder relating to 
his skin disorder, which were created prior to any claim for 
service connection, reveal that the Veteran reported having a 
skin rash from his Vietnam period of service.  The new evidence 
relates to previously unestablished elements of the claim, which 
were not of record at the time of the prior denial, and provide a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the Veteran's claim for service 
connection for a body rash is reopened.


Foot Trauma

In December 1999, the RO denied service connection for foot 
trauma.  In denying service connection, the RO noted that there 
was no record of treatment in service for foot trauma.  The RO 
indicated that the evidence from Kaiser Permanente showed that 
the Veteran was seen in October 1998 for foot pain.  The 
assessment was tinea pedis and callus.  However, no relationship 
was shown to the Veteran's military service.  The RO indicated 
that the Veteran's service medical records were negative for 
treatment for or diagnosis of any type of foot condition.  It 
stated that no medical evidence had been received showing a 
chronic disability of the foot and that such was related to the 
Veteran's military service.  In the absence of such, the claim 
had to be denied.  As noted above, the Veteran was notified of 
this decision in January 2000 and did not appeal.  Thus, the 
decision became final.

Evidence received subsequent to the December 1999 rating 
determination includes numerous private and VA treatment records, 
statements from the Veteran, and the testimony of the Veteran at 
his August 2010 hearing.  

Treatment records added to the record include findings of 
moderate degenerative changes of the right toe. 

At the time of his August 2010 hearing, the Veteran testified 
that he experienced problems with his right foot while in 
service.  He indicated that he injured his right foot when a jeep 
rolled over and fell on him during a rocket attack in Vietnam.  
He reported that upon his return home from service, he was told 
that he had arthritis in his foot.  He further stated that he had 
been told by the physician who performed his March 2009 right toe 
surgery that his toe had completely deteriorated and that it was 
related to an injury which had occurred more than 30 years 
earlier.  The Veteran indicated that he had not sustained any 
foot trauma since his period of service.  

One of the bases for the prior denial was that there was no 
evidence of a right foot disorder.  Treatment records received 
subsequent to the December 1999 rating determination demonstrate 
that the Veteran currently arthritis of the right foot, 
specifically of the right toe.  Moreover, the Veteran has 
indicated that he was told by the physician that performed the 
surgery that the injury which caused his toe to deteriorate 
occurred more than 30 years ago.  The Veteran also provided 
detail as to how he sustained his foot injury.  The new evidence 
relates to previously unestablished elements of the claim, which 
were not of record at the time of the prior denial, and provide a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Therefore, the Veteran's claim for service 
connection for foot trauma is reopened.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For the issues of whether new and material evidence has been 
received to reopen the claim of service connection for right foot 
trauma and a body rash, the Court has held that the VCAA notice 
in a new and material evidence claim must include (with some 
degree of specificity) notice of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying claim 
for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

As it relates to the issues of whether new and material evidence 
has been received to reopen the claims of service connection for 
foot trauma and a body rash, the VCAA is not applicable where 
further assistance would not aid the appellant in substantiating 
his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5- 2004 (the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, as it relates to the issues of 
whether new and material evidence has been received to reopen the 
claims of service connection for a body rash and foot trauma, 
further assistance is not required to substantiate that element 
of the claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a body rash is reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for foot trauma is reopened.


REMAND

As it relates to the Veteran's claim of service connection for 
hypertension, the Board notes that at the time of his March 2010 
hearing, the Veteran testified that it was his belief that his 
current hypertension was aggravated by his service-connected 
PTSD.  He stated that he had been told by his treating VA 
physician that his PTSD was causing his hypertension.  Under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

As it relates to the issue of a higher initial evaluation for 
PTSD, the Board notes that at the time of his March 2010 hearing, 
the Veteran indicated that the symptoms associated with his PTSD 
had worsened in severity.  The Board further observes that the 
Veteran, in support of his claim, submitted a letter from his 
treating VA physician who described the Veteran as suffering from 
PTSD symptoms that severely impaired his ability to function in 
any workplace, in school settings, and in social and personal 
relationships.  The Board notes that the last comprehensive VA 
examination afforded the Veteran as it relates to his PTSD 
occurred in September 2008.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The Veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  As such, additional VA examination to determine the 
severity of the Veteran's PTSD is warranted.

The Veteran also testified that he continued to receive treatment 
for his PTSD disorder at the Washington, DC, VAMC at the time of 
his March 2010 hearing.  The Veteran further indicated that he 
received vocational rehabilitation training in 2006.  The 
vocational rehabilitation folder has not been associated with the 
claims file.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).

As its relates to the newly reopened claim for service connection 
for a body rash and the claim for bilateral tinea pedis/right 
foot fungus, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.  Based upon the treatment records and the 
testimony of the Veteran, he should be afforded a VA examination.  

As it relates to the newly reopened claim of service connection 
for foot trauma and the current claim of service connection for 
right foot arthritis, as noted above, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability; the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  Based upon the current findings 
of a right foot disorder, to include arthritis of the right big 
toe, and the Veteran's reports of continuity of symptomatology 
since service, he should be afforded a VA examination to 
determine the nature and etiology of any foot disorder, to 
include arthritis, and its relationship, if any, to his period of 
service.  

As it relates to the claim of service connection for right hip 
bursitis, the Board notes that the Veteran has been diagnosed as 
having bursitis of the right hip.  He has also testified that he 
sustained the right hip injury during service as a result being 
in a jeep during a rocket attack with the jeep rolling over 
causing him to injure his hip.  He also reported that his right 
hip has bothered him since his period of service.  As noted 
above, such circumstances warrant an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the 
Veteran's treatment from the Washington, DC 
VAMC since January 2010.

2.  Obtain the Veteran's VA Vocational 
Rehabilitation and counseling folders and 
associate these documents with the claims 
folder.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All appropriate 
tests and studies, including psychological 
testing, should be performed and all 
findings should be reported in detail.  If 
there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should reconcile the diagnoses and specify 
which symptoms are associated with each of 
the disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder or 
another, it should be so indicated.  The 
claims file should be made available to the 
examiner.  The examiner is requested to 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) only 
as it relates to the Veteran's service-
connected PTSD or other psychiatric 
disability that the examiner finds is 
related to PTSD.  It is imperative that the 
examiner include an explanation of the GAF 
score provided.

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current hypertension.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail. 
The claims folder should be made available 
to the examining physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current hypertension, if found, is 
related to the Veteran's period of active 
service?  If not, is it at least as likely 
as not that any the Veteran's service-
connected PTSD caused or aggravated 
(permanently worsened) any hypertension?  
The examiner should provide rationales for 
these opinions.

5.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any current skin disorder, to include any 
skin disorder of the feet.  All indicated 
tests and studies should be performed, and 
all findings must be reported in detail.  
The claims folder should be made available 
to the examiner for review.

The examiner should answer the following 
question:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current skin disorder, if found, is 
related to the Veteran's period of active 
service, to include as a result of exposure 
to herbicides/Agent Orange in service?  The 
examiner should provide rationale for this 
opinion.

6.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any foot disorder, to include right foot 
arthritis.  All indicated tests and studies 
should be performed, and all findings must 
be reported in detail.  The claims folder 
should be made available to the examiner 
for review.

The examiner should answer the following 
question:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current foot disorder, to include right 
foot arthritis, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide rationale for this 
opinion.

7.  The Veteran should be scheduled for a 
VA examination to determine the etiology of 
any right hip disorder, to include 
bursitis.  All indicated tests and studies 
should be performed, and all findings must 
be reported in detail.  The claims folder 
should be made available to the examiner 
for review.

The examiner should answer the following 
questions:  Is it at least as likely as not 
(50 percent probability or greater) that 
any current right hip disorder, to include 
bursitis, if found, is related to the 
Veteran's period of active service?  The 
examiner should provide rationales for 
these opinions.

8.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

9.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

10.  After undertaking any other 
development deemed appropriate, the RO/AMC 
should readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


